Case 4:19-cv-00507-ALM Document 334 Filed 03/11/21 Page 1 of 4 PageID #: 16925




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 Damonie Earl, et al.,

        Plaintiffs,

 v.                                                Civil Action No. 4:19-cv-00507-ALM

 The Boeing Company, et al.,

        Defendants.


                                             ORDER

       On March 10, 2021, the Court heard argument on Plaintiffs’ request for relief regarding

unproduced text messages sent or received by Defendant Southwest Airlines’s Chief Operating

Officer Mike Van de Ven, including communications between Mr. Van de Ven and employees of

Defendant The Boeing Company. Plaintiffs moved for (1) an order compelling Southwest to

immediately conduct a comprehensive search for and production of relevant text messages sent or

received by Mr. Van de Ven (including Short Message Service messages, iMessages on Apple

devices, and any instant messages or direct messages on applications including WhatsApp, Signal,

and Telegram); (2) limited discovery into Southwest’s document preservation obligations,

including at least a Fed. R. Civ. P. 30(b)(6) deposition and production of document hold notices

and relevant government subpoenas or communications creating a retention obligation for Mr. Van

de Ven during the time period of the conspiracy alleged in this case; and (3) an order that Southwest

show cause why it failed to preserve, search for, collect, or produce any of Mr. Van de Ven’s text

messages to date. Upon consideration of the parties’ arguments, Plaintiffs’ proposed order, and

Southwest’s objections to the proposed order, the Court finds that Plaintiffs’ motion should be

GRANTED as set forth herein.
Case 4:19-cv-00507-ALM Document 334 Filed 03/11/21 Page 2 of 4 PageID #: 16926




      It is therefore ORDERED that:

   1. Southwest shall search for, recover, and produce all text messages (including Short

      Message Service messages, iMessages on Apple devices, and any instant messages or

      direct messages on applications including WhatsApp, Signal, and Telegram) sent or

      received by Mike Van de Ven from 2011 to present (a) with any officer, director, or

      employee of Boeing relating to the 737 MAX 8 and the claims or defenses of any party in

      the current lawsuit; (b) with any person on the subject of the 737 MAX 8; (c) with any

      reporter or news media on the subject of the 737 MAX 8; and (d) with any governmental

      authority, including the Federal Aviation Administration, the National Transportation

      Safety Board, the United States Department of Justice, the United States Congress, and the

      White House relating to the 737 MAX 8 and the claims or defenses of any party in the

      current lawsuit. Such production shall be completed by March 18, 2021.

   2. Southwest shall search for and produce all document preservation notices issued to or

      received by Mr. Van de Ven between 2011 and the present relating to the 737 MAX 8 and

      the claims or defenses of any party in the current lawsuit. Such production shall be

      completed by March 18, 2021.

   3. Southwest shall search for and produce copies of all government subpoenas received by

      Southwest or Mike Van de Ven relating to the 737 MAX 8 and the claims or defenses of

      any party in the current lawsuit. Such production shall be completed by March 18, 2021.

   4. Southwest shall search for and produce available records from Mr. Van de Ven’s cellular

      provider or providers reflecting the phone numbers that Mr. Van de Ven contacted via text

      message relating to the 737 MAX 8 and the claims or defenses of any party in the current

      lawsuit—and to the extent recoverable, the content of text messages—on the mobile




                                              2
Case 4:19-cv-00507-ALM Document 334 Filed 03/11/21 Page 3 of 4 PageID #: 16927




      devices belonging to Mr. Van de Ven issued or paid for by Southwest in the course of his

      employment. The parties shall meet and confer regarding the scope and parameters of the

      search and production of Mr. Van de Ven’s cellular text message records no later than

      March 18, 2021.

   5. Southwest shall produce Mr. Van de Ven for a deposition regarding his retention of records

      relevant to this litigation, and the content and circumstances of his text messages sent in

      connection with his role at Southwest, within 24 hours of this Order or (at Plaintiffs’

      election) at another time agreed upon by the parties no later than 7 days after issuance of

      this Order. This deposition shall be separate from and without prejudice to any future Fed.

      R. Civ. P. 30(b)(1) deposition of Mr. Van de Ven in this matter.

   6. Southwest shall, at a mutually agreeable time no later than 14 days after issuance of this

      Order (unless Plaintiffs elect a later date), produce a Fed. R. Civ. P. 30(b)(6) corporate

      representative to be deposed by Plaintiffs about Southwest’s records retention policies and

      practices, its corporate communications policies, its policies governing the use of personal

      devices for work purposes, and its document preservation and collection practices with

      respect to civil litigation, government investigations and regulatory inquiries, and this

      action.

   7. Southwest is ordered to show cause explaining (a) why Southwest did not violate the

      Federal Rules of Civil Procedure, the Local Rules, and the Order Governing Proceedings

      as to the production and preservation of discovery this Order concerns; (b) what Southwest

      is doing to recover Mr. Van de Ven’s text messages; and (c) what, if any, other steps have

      been or will be taken to preserve Mr. Van de Ven and all other Southwest witnesses’




                                               3
    Case 4:19-cv-00507-ALM Document 334 Filed 03/11/21 Page 4 of 4 PageID #: 16928

.

          relevant text messages in connection with this litigation. Southwest shall show cause by

          filing a written explanation with the Court by 9:00 am Central Time on March 18, 2021.

          IT IS SO ORDERED.
           SIGNED this 11th day of March, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 4
